                         Case 2:20-cv-03491-VAP-JC Document 24 Filed 11/17/20 Page 1 of 2 Page ID #:155



                         1    GREGORY P. WONG (SBN: 204502)                                             JS-6
                              HEATHER K. COX (SBN: 278898)
                         2    BARKHORDARIAN LAW FIRM, PLC
                              6047 Bristol Parkway, Second Floor
                         3    Culver City, CA 90230
                              Telephone: (323) 450-2777
                         4    greg@barklawfirm.com
                              heather@barklawfirm.com
                         5
                              Attorneys for Plaintiff
                         6    MARIA ELIZABETH MIRANDA DE
                              SANCHEZ
                         7
                              JAMIE Y. LEE, Bar No. 228389
                         8
                              LITTLER MENDELSON, P.C.
                         9    18565 Jamboree Road, Ste. 800
                              Irvine, CA 92612
                      10
                              Telephone: 949.705.3000
                      11      Fax No.: 949.724.1201
                              Email: Jylee@littler.com
                      12

                      13      Attorneys for Defendant
                              INTERSTATE HOTELS, LLC
                      14

                      15

                      16                            UNITED STATES DISTRICT COURT
                      17                          CENTRAL DISTRICT OF CALIFORNIA
                      18      MARIA ELIZABETH MIRANDA                 CASE NO.: 2:20-cv-03491-VAP-JC
                              DE SANCHEZ, an individual,
                      19                                              ORDER APPROVING JOINT
                                            Plaintiff,                STIPULATION ON DISMISSAL
                      20                                              WITH PREJUDICE
                                   v.
                      21
                         INTERSTATE HOTELS, LLC, a
                      22 Delaware limited liability company,
                      23 and DOES 1 through 100, inclusive,
                                                                      Complaint Filed: March 12, 2020
                      24                    Defendants.
                      25

                      26

                      27

                      28
LI TTLER MEND ELSO N, P. C.
     1856 5 Jamb ore e Road
            Suite 8 00
       Irvine, CA 926 12
         949.7 05.3000
                                                              ORDER
                         Case 2:20-cv-03491-VAP-JC Document 24 Filed 11/17/20 Page 2 of 2 Page ID #:156



                         1                                              ORDER
                         2             Based on the above stipulation and good cause appearing, the Court hereby orders
                         3    this case dismissed with prejudice as to Plaintiff Maria Elizabeth Miranda De Sanchez’s
                         4    Complaint, as to all named defendants, with each party to bear their own attorneys’ fees
                         5    and costs.
                         6

                         7      Dated: November 17, 2020
                                                                                  HON.
                                                                                  H ON. VIRGINIA A. PHILLIPS     S
                         8
                                                                                 United States District Court Judge
                         9

                      10

                      11
                              4831-0700-0527.1 079499.1082
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LI TTLER MEND ELSO N, P. C.
     1856 5 Jamb ore e Road
            Suite 8 00
       Irvine, CA 926 12
         949.7 05.3000
                                   JOINT STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. RULE 41(a)(1); ORDER
